DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-7, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Stoffel (US 2012/0048176).
Claim 1:
	Stoffel teaches an apparatus (figure 1), comprising: a body (30) of a predetermined thickness having a first planar face (34) with a first dimension (length) and a second dimension 
	With respect to the apparatus being “configured to control axle rotation” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 4:
	Stoffel teaches that the first projection (70) includes a distal portion (top end) which is narrower (at 74b) than a proximal portion (72, lower end) in a step-wise manner (figure 1).
Claim 5:
	Stoffel teaches that the first projection (70) includes a transverse hole (76) disposed within the distal portion (figure 1).
Claim 6:
	Stoffel teaches a pin (96), wherein a diameter of the pin is smaller than a diameter of the transverse hole of the distal portion of the first projection (figure 1), and a length of the pin is longer than a width of the first projection (figure 1).
Claim 7:
	Stoffel teaches that the pin is tethered to the body (when joined to the first projection attached to the body the first projection tethers the pin to the body).
Claim 12:
	Stoffel teaches that the body is rectangular (figure 1).
Claim 16:
	Stoffel teaches that the first projection (70) projects from the first planar face (34) (figure 1).
Claim 17:
	Stoffel teaches that rotation of the hinge (12, 14) about the hinge axis is constrained by the predetermined thickness of the body (by thumb screw 52 which is a component of the predetermined thickness portion of the body) to less than 360 degrees (when the thumb screw .

Claim(s) 1, 4, 8, 10, 12, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Smith (US 2012/0246955).
Claim 1:
	Smith teaches an apparatus (10; figures 1 and 3), comprising: a body (12) of a predetermined thickness having a first planar face (12, top face in figure 1) with a first dimension (length) and a second dimension (width), the second dimension being shorter than the first dimension (figures 1 and 3), and the first planar face (top of 12) being opposite and distanced from (by the predetermined thickness) a second planar face of the body (bottom face, opposite top face 12) by the predetermined thickness (figure 1); a first projection (24, 27) disposed on and in direct contact with the first planar face (at least 24 directly contacts top face of 12) at a first end (right end at 25A) of the body, the first projection being normal to the first planar face of the body (figures 1 and 3); a hole (38), arranged opposite the first projection along the first dimension of the body (figure 3; 38 nearer to 25 than rightmost 25A) at a second end of the body (left end, figure 1) that extends through the predetermined thickness of the body (figures 1 and 3; hole 38 formed though the thickness dimension of the body); a second projection (24, 27; on the left side of 12 at 25) disposed between the first end of the body (right end) and the second end of the body (left end), the second projection (24, 27) being normal to the first planar face (top surface) of the body (12); and a hinge (30; pivots about hinge pin 34) disposed on an edge of the first dimension of the body between the hole (38) and the second 
	With respect to the apparatus being “configured to control axle rotation” it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 4:
	Smith teaches that the first projection includes a distal portion (27) which is narrower than a proximal portion (24) in a step-wise manner (figures 1 and 3).
Claim 8:
	Smith teaches that the first projection is cylindrical (figures 1 and 3).
Claim 10:
	Smith teaches that the second projection is cylindrical (figures 1 and 3).
Claim 12:
	Smith teaches that the body (12) is rectangular (figures 1 and 3).
Claim 16:
	Smith teaches that the first projection (24, 27) projects (vertically in figure 1) from the first planar face (12) (figure 1).
Claim 17:
	Stoffel teaches that rotation of the hinge (30, 34) about the hinge axis is constrained by the predetermined thickness of the body (by screw 42 which is a component of the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoffel.
Claim 11:
	Stoffel teaches the body above but does not explicitly teach that the body is comprised of weldable steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body of weldable steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability In re Leshin, 125 USPQ 416.  In this case, steel is a common material for measuring instruments due to its rigidity and durability.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.
Claim 11:
	Smith teaches the body above but does not explicitly teach that the body is comprised of weldable steel.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the body of weldable steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  In this case, steel is a common material for measuring instruments due to its rigidity and durability.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The reasons for the indication of allowable subject matter were previously discussed in the office action of 4/20/2020.
Claims 18-23 are allowed.  Claim 18 recites the subject matter of previously allowed claim 15 in independent form.
Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726